UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
| Vv. Case No. 8:02-cr-111-T-17MAP
DEAN A. SINIBALDI

ORDER VACATING PRELIMINARY ORDER
OF FORFEITURE FOR SUBSTITUTE ASSETS

THIS CAUSE comes before the Court upon the filing of the United
States’ Motion to Vacate the Preliminary Order of Forfeiture, entered by the
Court on July 26, 2019, as it relates to any and all accounts held at Ameriprise
Financial, Inc., in the name of Dean Sinibaldi, client number 22309603-001,
as substitute assets in partial satisfaction of the defendant’s $2,000,000.00
Forfeiture Money J udgment.

Being fully advised of the relevant facts, it is hereby:

ORDERED, ADJUDGED AND DECREED that for good cause
shown, said Motion of the United States is hereby GRANTED.

ORDERED in Tampa, Florida, this day of August, 2019.

 
 

 

aaa J
Leese, Saeei VACHINICH
—— UNITED STATE RTCEIUDGE
a °
1<5 -fo; ELIZABETH A. KOVACHEVICH
A. II Parties anc Counsel UNTTED STATES.DISTRICT JUDGE

CF fecodk
